Case 1:20-cv-01435-RDA-MSN Document 1-1 Filed 11/19/20 Page 1 of 5 PageID# 4
EXHIBIT A
                                                Service of Process
                                                Transmittal
                                                                           10/29/2020
                                                                           CT Log Number 538492315
   TO:      Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

   RE:      Process Served in Virginia

   FOR:     Wal-Mart Stores East, LP (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                  Baybrook Jami, Pltf. vs. Wal-Mart Stores East, LP, etc., Dft.
   DOCUMENT(S) SERVED:               Summons, Complaint
   COURT/AGENCY:                     Prince William County Circuit Court, VA
                                     Case # 153CL2001103100
   NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition - 11/03/2018 -
                                     Wal-Mart Store #3573 - 9401 Liberia Avenue, Manassas, VA 20110
   ON WHOM PROCESS WAS SERVED:       C T Corporation System, Glen Allen, VA
   DATE AND HOUR OF SERVICE:         By Process Server on 10/29/2020 at 10:20
   JURISDICTION SERVED :             Virginia
   APPEARANCE OR ANSWER DUE:         Within 21 days after service
   ATTORNEY(S) / SENDER(S):          Brian M. Glass
                                     BenGlassLaw
                                     3998 Fair Ridge Drive, Suite 250
                                     Fairfax, VA 22033
                                     703-591-9829
   ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/30/2020, Expected Purge Date:
                                     11/04/2020

                                     Image SOP

                                     Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

   SIGNED:                           C T Corporation System
   ADDRESS:                          1999 Bryan St Ste 900
                                     Dallas, TX 75201-3140
   For Questions:                    877-564-7529
                                     MajorAccountTeam2@wolterskluwer.com




                                                                           Page 1 of 1 / DP
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
                                                                         SERVE THIS COPY
        Case 1:20-cv-01435-RDA-MSN Document 1-1 Filed 11/19/20 Page 2 of 5 PageID# 5
        EXHIBIT A
                             COMMONWEALTH OF VIRGINIA




                                     PRINCE WILLIAM CIRCUIT COURT
                                               Civil Division
                                            9311 LEE AVENUE
                                          MANASSAS VA 20110
                                             (703)792-6029

                                                Summons


        To: WAL-MART STORES EAST,LP                                     Case No. 153CL20011031-00
            D/B/A WAL-MART STORE #3573
            REGISTERED AGENT
            CT CORPORATION SYSTEM
            4701 COX ROAD SUITE 285
            GLEN ALLEN VA 23060

        The party upon whom this summons and the attached complaint are served is hereby notified
        that unless within 21 days after such service, response is made by filing in the clerk's office
        of this court a pleading in writing, in proper legal form, the allegations and charges may be
        taken as admitted and the court may enter an order,judgment, or decree against such party
        either by default or after hearing evidence.
        Appearance in person is not required by this summons.

        Done in the name of the Commonwealth of Virginia on,Thursday, October 22, 2020

        Clerk of Court: JACQUELINE C SMITH

                                by

   Instructions:    COMPLAINT



Hearing Official:




                    GLASS,BRIAN M;ESQ
Attorney's name:    3998 FAIR RIDGE DRIVE
                    SUITE 250
                    FAIRFAX VA 22033
Case 1:20-cv-01435-RDA-MSN Document 1-1 Filed 11/19/20 Page 3 of 5 PageID# 6
EXHIBIT A



VIRGINIA:


               IN THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY

                                             )
JAM!BAYBROOIC,                               )
                                             )
               Plaintiff,                    )
                                             )
v.                                           ) CASE NO:         022,0-11031
                                             )
WAL-MART STORES EAST,LP                      )
d/b/a/ Wal-Mart Store #3573                  )
SERVE Registered Agent:                      )
CT Corporation System                        )
4701 Cox Road,Suite 285                      )
Glen Allen, VA 23060-6808                    )
                                             )
               Defendant.                    )

                                             COMPLAINT

                                             (Negligence)

       COMES NOW the Plaintiff, Jami Baybrook, and moves this Honorable Court to grant

judgment in the amount herein set forth, and in support thereof states as follows:

        1.     That on or about November 3, 2018, the Plaintiff was a customer in Wal-Mart

Store #3573 located at 9401 Liberia Avenue, Manassas, VA 20110.

       2.      Wal-Mart Store #3573 is owned and operated by Defendant Wal-Mart Stores

East, LP.

       3.      That at all relevant times, the Plaintiff was an invitee in Wal-Mart Store #3573.

       4.      That the Plaintiff was crouched down in an aisle selecting baby food off of the

bottom shelf when a female Wal-Mart employee pushing a cart of electronics struck her with the

cart, knocking her down.
Case 1:20-cv-01435-RDA-MSN Document 1-1 Filed 11/19/20 Page 4 of 5 PageID# 7
EXHIBIT A



        5.     That as a result of being knocked down by the Defendant's employee, the Plaintiff

sustained injury to her neck.

       6.      That at all relevant times, the Defendant's employee was acting within the scope

ofher employment.

       7.      That the Defendant and all of its employees owed a duty to the Plaintiff to use

ordinary care to avoid causing injury to the Plaintiff. This includes, among other things:

maintaining a proper lookout while pushing stock carts; avoiding negligently striking shoppers

with a cart; and to otherwise conduct their work duties in a safe and prudent manner given the

circumstances in place at that time.

       8.      That the Defendant and its employee failed it their duty to the Plaintiff to use

ordinary care to avoid causing injury. Among other things, the Defendant and its employees

failed to maintain a proper lookout while pushing stock carts; avoiding negligently striking

shoppers with a cart; and otherwise failed to conduct their work duties in a safe and prudent

manner given the circumstances in place at that time.

       9.      As a direct and proximate result of the Defendant's employee's negligence, the

Plaintiff suffered injuries, mental anguish, scarring and has incurred medical and related

expenses.

       10.     The above described accident was directly and proximately caused by the

negligence of Defendant.

       WHEREFORE, the Plaintiff demands judgment against the Defendant in the amount of

FIVE HUNDRED THOUSAND DOLLARS ($500,000), with interest from the date of the

accident and costs expended, and any further relief the Court may deem just.

       TRIAL BY JURY IS HEREBY DEMANDED.
Case 1:20-cv-01435-RDA-MSN Document 1-1 Filed 11/19/20 Page 5 of 5 PageID# 8
EXHIBIT A



                                         Respectfully submitted, •

                                         JAM!BAYBROOK
                                         By Counsel




Brian I Glass(VSB #76771)
Lis      co(VSB #82042)
BenGlassLaw
3998 Fair Ridge Drive
Suite 250
Fairfax, VA 22033
Tel.: 703-591-9829
Fax: 703-783-0686
brian@benglasslaw.com
lisa@benglasslaw.com
Counsel for Plaintiff
